 


109 HRES 1036 IH: Demanding the return of the U.S.S. Pueblo to the United States Navy from North Korea.
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1036 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Salazar submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Demanding the return of the U.S.S. Pueblo to the United States Navy from North Korea. 
 
 
 Whereas the U.S.S. Pueblo, which was attacked and captured by the North Korean Navy on January 23, 1968, was the first United States Navy ship in over 150 years to be hijacked on the high seas by a foreign military force;  
 Whereas one member of the U.S.S. Pueblo crew, Duane Hodges, was killed in the assault while the other 82 crew members were held in captivity, often under inhumane conditions, for 11 months;  
 Whereas the U.S.S. Pueblo, an intelligence collection auxiliary vessel, was operating in international waters at the time of the capture, and therefore did not violate North Korean territorial waters;  
 Whereas the capture of the U.S.S. Pueblo resulted in no reprisals against the Government or people of North Korea and no military action at any time; and  
 Whereas the U.S.S. Pueblo, though still the property of the United States Navy, has been retained by North Korea for more than 30 years, was subjected to exhibition in the North Korean cities of Wonsan and Hungham, and is now on display in Pyongyang, the capital city: Now, therefore, be it   
 
That the House of Representatives— 
(1)demands the return of the U.S.S. Pueblo to the United States Navy from North Korea; and 
(2)directs the Clerk of the House of Representatives to transmit copies of this resolution to the President, the Secretary of Defense, and the Secretary of State. 
 
